Exhibit No.
 
Description
 
 
 
10.1
 
First Amendment to the Credit and Security Agreement, dated as of January 30,
2012, among Shiloh Industries, Inc., the other lenders party thereto, The
Privatebank and Trust Company as co-lead arranger, sole book runner and
administrative agent, PNC Capital Markets, LLC as co-lead arranger and PNC Bank,
National Association as syndication agent.











FIRST AMENDMENT AGREEMENT
This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 31st day of
January, 2012 among:
(a)    SHILOH INDUSTRIES, INC., a Delaware corporation (“Borrower”);


(b)    the Lenders, as defined in the Credit Agreement, as hereinafter defined;


(c)    THE PRIVATEBANK AND TRUST COMPANY, as the co-lead arranger, sole book
runner and administrative agent for the Lenders under the Credit Agreement
(Agent”);


(d)    PNC CAPITAL MARKETS, LLC, as co-lead arranger; and


(e)    PNC BANK, NATIONAL ASSOCIATION, as syndication agent.


WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit and
Security Agreement, dated as of April 19, 2011, that provides, among other
things, for loans and letters of credit aggregating Eighty Million Dollars
($80,000,000), all upon certain terms and conditions (as the same may from time
to time be amended, restated or otherwise modified, the “Credit Agreement”);


WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Agent and the Lenders agree as follows:


1.    Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definition of “Fixed Charge
Coverage Ratio” therefrom and to insert in place thereof the following:


“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of Borrower, on a Consolidated basis, the ratio
of (a) (i) Consolidated EBITDA, minus (ii) the sum of (A) Consolidated Unfunded
Capital Expenditures, and (B) Capital Distributions (other than the 2012 Special
Dividend); to (b) Consolidated Fixed Charges.


--------------------------------------------------------------------------------






2.    Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


“2012 Special Dividend” means the one-time cash dividend by Borrower to its
shareholders, made on or before February 29, 2012, in an aggregate amount not to
exceed Eight Million Five Hundred Thousand Dollars ($8,500,000).


“JCI” means Johnson Controls, Inc., a Wisconsin corporation.


“JCI Supplier Financing Program” means the JCI supplier financing program,
whereby a Company may sell all or a portion of its Accounts owing from JCI (or a
subsidiary or affiliate of JCI) to a third party financial institution on terms
comparable to other vendors of JCI participating in such supplier financing
program.


“Nissan” means Nissan North America, Inc., a California corporation.


“Nissan Supplier Financing Program” means the Nissan supplier financing program,
whereby a Company may sell all or a portion of its Account owing from Nissan (or
a subsidiary or affiliate of Nissan) to a third party financial institution on
terms comparable to other vendors of Nissan participating in such supplier
financing program.


3.    Addition to Financial Statements and Information Covenant Provisions.
Section 5.3 of the Credit Agreement is hereby amended to add the following new
subsections (h) and (i) thereto:


(h)    Supplier Financing Agreements. Borrower shall deliver to Agent and the
Lenders, within three Business Days of entering into any supplier financing
agreement pursuant to Section 5.12(g) or (h) hereof, a copy of all agreements
entered into by Borrower in connection therewith.


(i)    Accounts Sold Pursuant to Supplier Purchase Agreements. Borrower shall
deliver to Agent, as frequently as Agent or any Lender may request, a report
detailing all Account sales made pursuant to Section 5.12(g) and (h) hereof,
including a listing of all such previous Account sales and the payment status of
each such Account sale, to be in form and substance reasonably satisfactory to
Agent.


4.    Additions to Merger and Sale of Assets Covenant Provisions. Section 5.12
of the Credit Agreement is hereby amended to add the following new subsections
(g) and (h) at the end thereof:


(g)    a Company may sell Accounts of such Company (i) owed by JCI (or any
subsidiary or affiliate of JCI) pursuant to the JCI Supplier Financing Program,
or (ii) owed by Nissan (or any subsidiary or affiliate of Nissan) pursuant to
the Nissan Supplier Financing Program, so long as, in the case of both (i) and
(ii) above, there is no credit recourse to such Company with respect to such
Accounts after such sale; and


(h)    in addition to the transfers of assets permitted pursuant to Section
5.12(g) hereof, if requested by a customer of a Company, such Company shall be
permitted to participate in such customer's supplier financing program whereby
such Company may sell all or a portion of its Accounts from such customer to a
third party financial institution on terms comparable to other vendors of such
customer participating in such supplier financing program, so long as (i) there
shall be no credit recourse to such Company with respect to such Accounts after
such sale, and (ii) the aggregate amount of sales of Accounts pursuant to this
Section 5.12(h), for all Companies pursuant to all such supplier


--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


financing programs, does not exceed the aggregate amount of Twelve Million
Dollars ($12,000,000) per fiscal year of Borrower.


5.    Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:


(a)    pay an amendment fee to Agent, for the pro-rata benefit of the Lenders,
in an amount equal to five (5.00) basis points multiplied by the Revolving
Amount;


(b)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(c)    pay all legal fees and expenses of Agent in connection with this
Amendment and any other Loan Documents.


6.    Authorization to Execute Lien Priority Agreements. Agent is hereby
authorized by the Lenders to execute and deliver one or more lien priority
agreements on behalf of the Lenders in connection with a Company's participation
in a customer's supplier financing program permitted pursuant to Section 5.12(g)
or (h) of the Credit Agreement.


7.    Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the Organizational Documents of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the date hereof as if made on the
date hereof, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower's obligations or liabilities under the
Credit Agreement or any other Related Writing; and (g) this Amendment
constitutes a valid and binding obligation of Borrower in every respect,
enforceable in accordance with its terms.


8.    Waiver and Release. Borrower, by signing below, hereby waives and releases
Agent, and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.


9.     References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


10.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when


--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


so executed and delivered, shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


11.    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


12.    Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


13.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.


[Remainder of page intentionally left blank.]


11643887.8


--------------------------------------------------------------------------------






JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT OR THE LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT
OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWER, AGENT AND THE LENDERS.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.




 
SHILOH INDUSTRIES, INC.


                    
  
  
 
By:
/s/ Thomas M. Dugan
 
 
Thomas M. Dugan
 
 
Vice President of Finance and Treasurer
 
 
 
 
THE PRIVATEBANK AND TRUST
   COMPANY, as Agent and as a Lender




     
 
 
 
 
By:
/s/ Robert M. Walker
 
 
Robert M. Walker
 
 
Managing Director

















































--------------------------------------------------------------------------------








 
PNC BANK, NATIONAL ASSOCIATION,
   as Syndication Agent and as a Lender
 
By:
/s/ George C. Reider
 
 
George C. Reider
 
 
Vice President





































































































--------------------------------------------------------------------------------








 
THE HUNTINGTON NATIONAL BANK
 
By:
/s/ Brian H. Gallagher
 
 
Brian H. Gallagher
 
 
Vice President







































































































--------------------------------------------------------------------------------










 
RBS CITIZENS, NATIONAL ASSOCIATION
 
By:
/s/ Patrick F. Dunphy
 
 
Patrick F. Dunphy
 
 
Senior Vice President





































































































--------------------------------------------------------------------------------














 
FIRSTMERIT BANK, N.A.
 
By:
/s/ Robert G. Morlan
 
 
Robert G. Morlan
 
 
Vice President


--------------------------------------------------------------------------------








GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of January 31, 2012. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT AND LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWER, AGENT, LENDERS AND THE UNDERSIGNED.


 
SHILOH CORPORATION
GREENFIELD DIE & MANUFACTURING
  








 
JEFFERSON BLANKING INC.


                                                               
Thomas M. Dugan
Vice President of Finance




 
   CORP.








By:
/s/ Thomas M. Dugan
 
SHILOH AUTOMOTIVE, INC.
 
Thomas M. Dugan
 
SHILOH INDUSTRIES, INC. DICKSON
 
Vice President of Finance
 
   MANUFACTURING DIVISION




 
 
 
LIVERPOOL COIL PROCESSING,
By:
/s/ Michael Randall
 
   INCORPORATED
 
Michael Randall
 
MEDINA BLANKING, INC.
 
Assistant Secretary
 
THE SECTIONAL DIE COMPANY
SECTIONAL STAMPING, INC.






 
 
 
 
 
 
By:
/s/ Thomas M. Dugan
 
 
 
Thomas M. Dugan
 
 
 
Vice President of Finance
 
 







